Citation Nr: 0117620	
Decision Date: 07/02/01    Archive Date: 07/05/01

DOCKET NO.  00-17 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to a higher initial evaluation for a subcutaneous 
mass of the left upper extremity, rated as noncompensably 
disabling from November 30, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 8, 1983, to 
November 7, 1985, with an additional four months and seven 
days inactive service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision in which 
the RO granted service connection for a subcutaneous mass of 
the left upper extremity and assigned a noncompensable 
evaluation, effective from November 30, 1998.


FINDING OF FACT

The veteran's subcutaneous mass of the left upper extremity 
is not productive of objectively demonstrable tenderness and 
pain; there is no limitation of function.


CONCLUSION OF LAW

The criteria for a 10 percent rating for a service-connected 
subcutaneous mass of the left upper extremity have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.20, 
4.21, 4.40, 4.45, 4.71a (Diagnostic Codes 5201, 5328), 4.118 
(Diagnostic Codes 7804, 7805) (2000). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the service-connected subcutaneous 
mass of the left shoulder should be assigned a compensable 
rating.  Specifically, he asserts that his range of motion is 
severely restricted and the site of the mass is extremely 
painful upon touch.

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
See 38 U.S.C.A. § 1155 (West 1991); and 38 C.F.R. § 4.1 
(2000).  Separate diagnostic codes identify the evaluations 
to be assigned to the various disabilities.  If there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2000).  When an unlisted condition is 
encountered, it is permissible to rate the condition under a 
closely related disease or injury in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous.  See 38 C.F.R. § 4.20 
(2000).  In assessing a claim for a higher rating, the 
history of the disability should be considered.  See 
38 C.F.R. §§ 4.1, 4.2 (2000); Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).  

The Board notes that this appeal originated from the 
veteran's disagreement with the original assignment of a 
noncompensable rating for a subcutaneous mass of the left 
upper extremity.  As such, the severity of the disability is 
to be considered during the entire period from the initial 
assignment of the noncompensable rating to the present time.  
See Fenderson v. West, 12 Vet. App. 119, 125-126 (1999). 

The veteran was service connected for a subcutaneous mass of 
the left upper extremity in a July 1999 rating decision and 
assigned a noncompensable rating under Diagnostic Code 5328, 
by analogy.  38 C.F.R. § 4.20.  Under Diagnostic Code 5328, a 
benign, postoperative muscle neoplasm (abnormal growth) is 
rated on the basis of impairment of function, i.e. limitation 
of motion, or scars under Diagnostic Code 7805, etc.

The ratings possible for skin conditions include a 10 percent 
rating for a scar (other than burn scars or disfiguring scars 
of the head, face, or neck), if the scar is superficial, 
poorly nourished, with repeated ulceration, or if the scar is 
superficial, tender and painful on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 (2000).  Other 
scars may be rated on the function of the part affected.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (2000).

Under Diagnostic Code 5201 limitation of motion of the arm 
provides for a 20 percent rating where the motion of the arm 
is limited at the shoulder level.  Diagnostic Code 5201 
(2000).

In the present case, the service medical records reflect that 
the veteran was treated for complications associated with his 
receiving a vaccination in May 1984.  Subsequently, in a 
March 1999 letter, a private practitioner indicated that the 
veteran had recently noticed shoulder pain whenever he lay on 
his left side.  X-rays reportedly showed a calcium deposit in 
the left deltoid muscle.  A VA examination was conducted in 
July 1999, during which the veteran related a history of pain 
over the old shot area for the past two years, particularly 
after use.  The veteran characterized the pain as 
intermittent, aching and throbbing, precipitated by lifting 
with his left arm or using the left arm more than for usual 
daily activity.  The clinical examination revealed an 
irregularly shaped, nontender, 4 by 2.5 centimeter 
subcutaneous mass over the center deltoid muscle on the left 
upper arm.  The shoulder joint was normal, with no swelling 
or tenderness.  Range of motion was forward flexion to 180 
degrees, abduction to 180 degrees, external rotation to 70 
degrees, and internal rotation to 70 degrees.  Complaints of 
pain were noted during external and internal rotation of the 
arm.  Distal circulation was normal and no motor weakness or 
sensory disturbance was found.  The examiner reported a 
normal left shoulder on x-ray, and observed no calcifications 
on x-ray examination.  With respect to the x-ray results, the 
examiner explained that the calcium deposit previously noted 
by the private examiner must have been absorbed. 

Initially, the Board finds that, by considering potentially 
analogous rating codes, such as those used to rate 
superficial scars, a compensable rating is not assignable.  
The medical evidence does not show that the subcutaneous mass 
causes tenderness and pain that is objectively shown such as 
would meet the criteria for a 10 percent rating under 
Diagnostic Code 7804.  Indeed, although the veteran has 
reported experiencing pain, especially upon touch, this was 
not objectively demonstrated.  See discussion, infra.  
Moreover, the July 1999 VA examiner specifically found that 
the mass was not tender.  Diagnostic Code 7804 (tenderness 
and pain required for the award of a 10 percent rating).  
Additionally, there has been no indication that the veteran 
has experienced any problem with ulceration.  Diagnostic Code 
7803.  

Turning to Diagnostic Code 7805, which requires that 
consideration be given to the functional impairment of the 
part affected, the Board also concludes that there is no 
basis for awarding a compensable rating under these 
potentially applicable criteria.  Specifically, the Board has 
considered whether the veteran's disability meets the 
criteria for a compensable rating under Diagnostic Code 5201 
for limitation of motion.  While the VA examiner noted 
external and internal rotation to only 70 degrees with 
complaints of pain, the examiner ultimately found the 
shoulder to be normal on examination, and noted no limitation 
of the arm at the shoulder level.  The clear implication in 
the examiner's comment that the shoulder joint was normal is 
that the veteran does not experience functional limitations 
that rise to a compensable level despite the complaint of 
intermittent pain.  In this regard, the Board notes that 
functional loss may indeed result from pain, but the pain 
must be "supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the 
motion."  38 C.F.R. § 4.40.  It appears from the VA 
examination report that the examiner either found 
insufficient pathology to support the complaints of pain or 
did not find that pain was evidenced upon motion.  Even when 
rotating the shoulder, which was the only motion about which 
the veteran complained, it was noted by the examiner that the 
veteran only complained of pain, not that there were visible 
indications of pain observed by the examiner.  As a result 
the Board finds that the veteran's disability does not meet 
the criteria for a compensable rating on account of loss of 
shoulder function.  The appeal is denied.

Upon review of the record from the effective date of the 
award of service connection, the Board finds, for the reasons 
set out above, no period during which a rating greater than 
zero percent was warranted.  Fenderson, supra.  

The Board has considered the applicability of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096, which became effective during the pendency of this 
appeal.  Among other things, this law eliminates the concept 
of a 

well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477(1999), opinion withdrawn and 
appeal dismissed sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  It also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099; Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Under the Act, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (to be codified as amended at 38 U.S.C. 
§§ 5102 and 5103).  The appellant and his representative were 
notified in the statement of the case (SOC) issued in 
September 1999 of the provisions of law relied on, the facts 
developed in the case, and the reasoning used in reaching a 
decision in this case.  The veteran was provided a VA 
examination in July 1999.  By letter dated in March 1999, the 
RO notified the veteran of the evidence needed, including 
medical evidence from hospitals, clinics, and private 
physicians who had treated him.  Given that a VA examination 
was conducted in July 1999, and because there is no assertion 
that additional evidence should be obtained, the Board is of 
the view that further action to develop this case at the RO 
level is unnecessary.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  


ORDER

The claim for a compensable rating for a subcutaneous mass of 
the left upper extremity is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

